Citation Nr: 0528361	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-36 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

.
THE ISSUE

Whether the veteran's son, EC, is entitled to recognition as 
a helpless child of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The appellant is the mother of the veteran's son (EC).  The 
veteran, who had active service from April 1967 to January 
1970, died in January 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg Florida, Regional Office 
(RO), which determined that the veteran's son was not 
entitled to recognition as a helpless child on the basis of 
permanent incapacity for self-support. 

In August 2005, the appellant and her son appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of this claim.  A review of the hearing transcript reveals 
that some of the testimony was inaudible.  Because of the 
technical difficulties associated with the hearing, the 
appellant is informed that if she desires a new hearing, she 
may submit a motion for a new hearing as provided by 38 
C.F.R. § 20.717 (2004).  


FINDING OF FACT

The appellant's son, born in September 1983, did not become 
permanently incapable of self- support prior to attaining the 
age of eighteen.




CONCLUSION OF LAW

The criteria for recognition of the appellant's son, EC, as a 
"child" of the veteran based on permanent incapacity for 
self-support before his eighteenth birthday have not been 
met.  38 U.S.C.A. §§ 101(4), 1542, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.57, 3.210, 3.315, 3.356 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, the term "child" includes an 
unmarried person who is a legitimate child, was a member of 
the veteran's household at the time of the veteran's death, 
and, before reaching the age of 18 years, became permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defect.  38 U.S.C.A. § 101(4)(A); 38 
C.F.R. §§ 3.57, 3.356.  Regulations state that the child must 
be shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18.  Dobson v. Brown, 4 Vet. App. 443 (1996).  The 
issue is one of fact premised on competent evidence in the 
individual case.  38 C.F.R. § 3.356(a),(b); Bledsoe v. 
Derwinski, 1 Vet. App. 32, 33 (1990).  In Dobson, The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that a person may qualify as a "child" 
under the pertinent legal framework if he is shown to have 
been permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Dobson, 4 Vet. App. at 445.  Essentially, the 
focus of the analysis is on the child's condition at the time 
of his eighteenth birthday.  If the child is shown to have 
been capable of self-support at age 18, the Board need go no 
further.  If, however, the record reveals that he was 
permanently incapable of self-support at age 18, the Board 
must point to evidence that his condition changed since that 
time.  

The question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on competent 
evidence of record in the individual case.  38 C.F.R. § 
3.356(b).  Rating criteria applicable to disabled veterans 
are not controlling.  Id.

Principal factors for consideration are: (1) The fact that a 
claimant is earning his own support is prima facie evidence 
that he or she is not incapable of self- support.  Incapacity 
for self-support will not be considered to exist when the 
child by his own efforts is provided with sufficient income 
for his or her reasonable support.  

(2) A child shown by proper evidence to have been permanently 
incapable of self- support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.  

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.

Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).  

Merits of the Claim

Legal records dated in July 1996 show that EC had a history 
of abuse by members of his biological family.  School records 
show that in 1998 EC was engaged in disruptive behavior on 
several occasions and that he was suspended from school in 
1998.  He also received counseling at a private facility in 
1998.  Private records show hospitalization of EC from 
November 2000 to December 2000 for bipolar disorder.  Private 
medical records show that in a September 2001 letter, an 
examiner noted that EC had been treated since December 1998, 
and had been under psychiatric care since August 2000.  The 
examiner reported that EC has PTSD due to severe abuse as a 
child from his biological family members and that he was 
diagnosed with bipolar disorder in December 2000 when he was 
hospitalized at a private facility.  His most recent episode 
was reported to have happened in September 2001 from the 14th 
to the 21st.  The examiner reported that in terms of a 
prognosis, he could say that bipolar disorder is a cyclical 
condition with remissions and exacerbations which requires 
life-long psychiatric care.  The clinician opined that with 
consistent care, patients with bipolar disorder are expected 
to lead a reasonably fulfilling and productive life.  Reports 
of EC's September 2001 hospitalization show that EC had 
stopped taking his medications.  A letter from a private 
examiner dated in July 2005 reports a history of 
hospitalizations for EC beginning in his early teen years, 
and that currently he is unable to financially support 
himself.  The appellant and EC testified before the 
undesigned, in August 2005, and EC stated that he graduated 
from high school in the public school system in May 2001, and 
that he had been in special classes during school.  

EC was born in September 1983.  For EC to be recognized as 
the helpless child of the veteran, it must be shown that he 
was permanently incapable of self-support prior to reaching 
the age of 18 years, that is, in this case, September 2001.  
See 38 C.F.R. § 3.356.

The Board has carefully reviewed the evidence of record and 
finds that the appellant has not established that EC is a 
"child," to include a helpless child, for purposes of VA 
death benefits.  This is based on the finding that the 
appellant has not established that EC was incapable of self- 
support as of his eighteenth birthday.  

The medical evidence the appellant has submitted consists of 
private medical records which show treatment of EC, beginning 
in 1998, for various psychiatric disorders and his prognosis 
with consistent care.  While he was treated for psychiatric 
problems, the record does not reflect that EC was incapable 
of self-support as of his eighteenth birthday.  In addition, 
even though EC was in special classes in school, this would 
not necessarily establish that he was permanently incapable 
of self-support.  He was able to complete school; he 
graduated in May 2001.  The Board has considered the Internet 
articles on bipolar disorder submitted by the appellant; 
however the items submitted neither make any reference to 
nor, necessarily, do they show that EC was a helpless child 
prior to his 18th birthday under VA regulations.  


The above noted September 2001 letter from the private 
psychologist merely indicates that EC had been treated there 
since 1998 for psychiatric problems.  There was no finding by 
the psychologist that EC was permanently incapable of self-
support prior to the age of 18.  In fact, this letter 
actually presents a prognosis for the child's psychiatric 
disability that would not support a conclusion that he was 
permanently incapable of self- support prior his 18th 
birthday; although bipolar disorder would require life-long 
psychiatric care and medication management, it is 
characterized as a cyclical condition with exacerbations and 
remissions, and a patient with this disorder is expected to 
lead a reasonably fulfilling and productive life with proper 
treatment.  Likewise, the July 2005 letter from the private 
examiner noting that the veteran was currently unable to 
financially support himself is not probative, since evidence 
of incapability of self support at a point later than EC's 
18th birthday is not material to the issue here.  

In addition the record shows that the appellant has testified 
that she is in receipt of SSI payments as the payee.  EC 
reported that he is receiving benefits from SSA because he 
did not work well around people.  The United States Court of 
Appeals for Veterans Claims (Court) has held that SSA 
decisions are not controlling for VA purposes.  See Collier 
v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Therefore, despite any determinations by SSA, the Board finds 
that based on the evidence of record, prior to his attaining 
age 18, EC was not permanently incapable of self-support.

The Board finds that the evidence submitted to support this 
claim fails to produce contemporaneous objective evidence 
that the EC had disorders that were so severe prior to his 
eighteenth birthday as to have rendered him permanently 
incapable of self-support.  See 38 C.F.R. § 3.356(b).

The Board is acutely aware of the abuse this child suffered 
in his biological family; nonetheless, the Board is bound by 
the applicable law and regulations concerning the benefit 
sought on appeal.  For the reasons stated above, the Board 
finds that the preponderance of the evidence is against a 
finding that EC was a helpless child at the time of attaining 
age 18 years, within the meaning of the applicable law and 
regulations and, as such, the appeal is denied.  There is no 
doubt to be resolved in this case.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in December 2003.  

The December 2003 letter, together with the September 2003 
statement of the Case (SOC), satisfied the content 
requirement of a VCAA notice.  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The December 2003 VCAA letter informed the appellant 
concerning the information and evidence necessary to 
substantiate her claim.  The letter explained which 
information or evidence it needed from her and what she could 
do to help with the claim.  The RO advised her as to what VA 
would do to assist her in the development of the evidence to 
support her claim.  In addition, the VCAA notice letter also 
contained the "fourth element," informing her of the need to 
submit medical evidence that she had of increased severity of 
EC's condition.  Moreover, the SOC contained the text of 
38 C.F.R. § 3.159.  Thus, the appellant clearly had actual 
knowledge of this requirement.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini.  However, the United States Court 
of Appeals for Veterans Claims (Court) in Pelegrini has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and she 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of her claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issues on appeal will 
not result in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
appeared at hearing before the Board, and records have been 
obtained.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  


ORDER

The claim of entitlement to recognition of the appellant's 
son, EC, as a helpless child of the veteran is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


